Citation Nr: 0010287	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  93-26 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disorder, currently rated 40 percent disabling.

2.  Entitlement to an increased rating for bilateral pes 
planus, currently rated 30 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

4.  Entitlement to special monthly compensation (SMC) based 
on housebound status.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from September 1942 to 
January 1946.

This appeal is from rating decisions of the Department of 
Veterans Affairs (VA) Chicago, Illinois, Regional Office (RO) 
which denied increased ratings for a low back disorder and 
bilateral pes planus, denied TDIU, and denied SMC based on 
housebound status.  In March 1996, the Board of Veterans' 
Appeals (Board) remanded the case for additional development.  
The appellant testified at a hearing before the undersigned 
at the Chicago RO in December 1999.  

The appellant's August 1998 notice of disagreement (NOD) 
regarding housebound benefits asserted a need for aid and 
attendance.  His April 1999 substantive appeal on the issues 
of TDIU and housebound benefits alleged that a bilateral knee 
disorder is due to his service-connected back and feet 
disorders.  He also mentioned a leg length discrepancy.  His 
representative reiterated the assertion about the knees in 
the June 1999 informal hearing presentation.  The 
representative also raised a claim for secondary service 
connection for arthritis of the ankles.   The Board denied a 
claim of direct or secondary service connection for arthritis 
of the knees in January 1988, finding such disability 
possibly aggravated, but not caused. by the service-connected 
disabilities.  The current claim of secondary service 
connection for a bilateral knee disorder is referred to the 
RO for review in light of United States Court of Appeals for 
Veterans Claims (Court) decisions in the interim, including 
the questions of reopening a previously disallowed claim and 
of secondary service connection for disability due to 
aggravation by a service-connected disease or injury.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  The matters of 
uneven leg lengths, aid and attendance benefits, and service 
connection for arthritis of the ankles are also referred to 
the RO for any appropriate action.


REMAND

The Board cannot yet undertake final appellate review of any 
issue in this long-pending appeal.  The appellant's 
representative articulated several faults in the development 
of this case in the June 1999 informal hearing presentation.  
The Board has discovered others.

The appellant's representative observed that the reports of 
the VA examinations in January 1997 are not informative about 
factors that must be considered in rating orthopedic 
disabilities that involve the range of motion of 
musculoskeletal body parts.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; see also DeLoach v. West, 12 Vet. App. 490 (1999); 
DeLuca v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 9-98, 36-
97, 23-97.  The Court handed down DeLuca prior to the Board's 
March 1996 remand.  The remand had instructed that VA 
examination reports "identify the limitation of activity 
imposed by the disabling condition, viewed in relation to the 
medical history, considered from the point of view of the 
veteran working or seeking work, with a full description of 
the effects of disability upon his ordinary activity."  The 
examinations did not accomplish this.

Both of the appellant's service-connected disabilities 
incorporate limitation of motion as a rating criterion.   
38 C.F.R. § 4.71, Codes 5293, 5276.  Limitation of motion is 
a characteristic of intervertebral disc syndrome.  Code 5293; 
VAOPGCPREC 36-97.  The appellant's statements and medical 
evidence of record reveal that weakness may be a disabling 
factor in both disabilities, whether from disease or injury 
of peripheral nerves in the low back disability (noting the 
Carle Clinic notes of peripheral neuropathy), or from tendon 
pathology in the feet.  See 38 C.F.R. § 4.45(c).  Several 
medical records appear to suggests excess fatigability, 
§ 4.45(d), incoordination, § 4.45(e), and pain on movement, 
or due to swelling or deformity.  § 4.45(f).

Specifically, the January 1997 VA examination reports 
identify apparent atrophy of the legs, without identification 
of the cause.  One examiner reported inability to measure the 
thighs because of the knees, but then apparently reported a 
measurement of the thighs.  One of the foot examiners 
reported that "both feet appear to be very flattened on the 
left compared with the right with diminished function."  The 
examiner reported diminished function, but did not state what 
function was diminished or how much.  It was for lack of that 
information in the record on appeal that the examination was 
ordered.

When the rating criteria for flat feet (pes planus) are 
juxtaposed with the January 1997 VA examination report, it 
becomes apparent that the examiner did not report findings in 
terms of the rating criteria, or reported observations 
ambiguously.  See 38 C.F.R. § 4.71a, Code 5276.  A 50 percent 
rating for flat feet requires that the condition be 
pronounced, as indicated by the several criteria listed.  The 
examiner reported relative findings, e.g., left more 
pronounced than right, which is not helpful.  The diagnostic 
code affords different ratings depending on whether findings 
are unilateral or bilateral.  Relative descriptors do not 
permit determination whether the greater and lesser of the 
compared findings are both or neither within the criteria for 
bilateral rating at a given level of disability.  Id.

The reports of examination of the feet used terms that the 
Board cannot comport with the rating criteria, e.g., that a 
previous x-ray (not otherwise identified ) showed "left 
talar declination angle increased subtalar joint with 
arthritic condition [sic]."  It is unclear whether this 
means that there is marked pronation or not.  The examiner 
reported, "The cymaline [sic] was not intact as compared to 
the right."  The Board cannot determine the significance of 
that finding, as the word "cymaline" is not in either of 
two medical dictionaries or in an unabridged English 
dictionary.  Additionally, there is no comment on 
displacement or spasm of the Achilles' tendon with 
manipulation.  Finally, the appellant's April 1997 statement 
disputes the examiner's comment that the appellant had not 
tried customized boots and therefore he could not comment on 
the efficacy of such boots.  The RO should obtain detailed 
records from Danville VAMC prosthetic service about any shoes 
or devices provided or prescribed, and the appellant should 
bring all such devices in his possession to the next 
examination so the examiner can comment on whether they are 
orthotics and whether they improve the pes planus.  The Board 
cannot base a rating on criteria other than those in the 
rating schedule.  Massey v. Brown, 7 Vet. App. 204 (1994).  
The criteria for rating flat feet are essentially clinical 
and seem readily amenable to being ascertained by clinical 
examination.

Regarding the low back, the medical picture is complicated, 
and the examination report of January 1997 is inadequate to 
resolve the questions attendant to rating this disability.  
As discussed above, the report does not address the 
contribution to the level of disability of such factors as 
pain and fatigability, both of which the appellant reports.  
Such matters are relevant under either of the diagnostic 
codes applied to the appellant's back.  DeLuca, 8 Vet. App. 
202; VAOPGCPREC 36-97.

The appellant complains of pain and neurologic symptoms in 
the legs.  The March 1996 remand instructed that any 
necessary tests be performed.  There is a September 1983 
notation in the Carle Clinic records of EMG (electromyogram) 
findings strongly suggestive of peripheral neuropathy, but 
the report is not of record.  A September 1983 CT (computed 
tomography) scan of the lumbar spine revealed bulging discs 
and narrowed foramina.  VA has not conducted any diagnostic 
tests beyond clinical examination and x-rays during the 
pendency of the claim.  The appellant has asserted the 
January 1997 examiner did not report his responses to 
clinical examination accurately.  This case calls for 
additional tests necessary to confirm or rule out neurologic 
pathology.  

A November 1983 comment in the Carle Clinic records that the 
appellant's knees complicate the lower extremity findings is 
significant both as to the consideration of functional 
impairments due to low back and pes planus conditions, and as 
a complicating factor in the TDIU claim.  The March 1996 
remand instructed the examiner to opine on the disabling 
effect of service-connected conditions from the point of view 
of the appellant working or seeking work.  The January 1997 
foot examiner reported on the combined effect of the 
appellant's low back and bilateral knee conditions on the 
appellant's ability to work.
It is premature for the Board to decide the claim for TDIU, 
as any change in evaluation of the service connected 
disabilities resulting from this remand would have bearing on 
the TDIU claim.  

Any consideration of the matter of housebound benefits at 
this time would also be premature, as the veteran's 
disability picture is incomplete.  See 38 U.S.C.A. § 1114(s); 
see also VAOPGCPREC 2-94, para 7 (TDIU under 38 C.F.R. § 4.16 
is a total rating for purposes of housebound benefit).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from Danville VAMC prosthetic 
service all available records from 1990 
to determine what, if any, orthotics the 
veteran has been issued, and their 
effectiveness.  

2.  Schedule the appellant for a VA 
orthopedic examination of the lumbosacral 
spine and the feet.  Provide the examiner 
with the claims folder and the language 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
The examiner should comment on the effect 
the veteran's service-connected back and 
feet disorders have on his employability.

Regarding the feet:  The examiner should 
report, as to each foot separately, 
whether there is (a) marked pronation; 
(b) extreme plantar tenderness; (c) 
marked inward displacement and severe 
spasm of the tendo achillis on 
manipulation; (d) improvement in positive 
findings among items (a) to (c) by use of 
orthotic shoes or appliances; (e) 
objective evidence of marked deformity 
(pronation, abduction, etc.); (f) 
accentuation of pain on manipulation and 
use of the foot; (g) indication of 
swelling on use; and (h) callosities 
characteristic of pes planus.  The 
examiner should comment whether any 
inability to walk or reduced capacity for 
walking affects the presence, absence or 
degree of any of the factors listed 
above.  The examiner should also opine 
whether, and to what degree, pes planus 
contributes to reduced ambulation.  The 
examiner should review the language of 
sections 4.40, 4.45(f), and 4.59, and 
comment on whether, and to what degree, 
pain, painful motion, fatigability, 
reduced strength, incoordination and any 
other related factors exacerbate the 
level of disability beyond that noted on 
examination.

Regarding the low back:  The examiner 
should inquire about and examine for 
neurologic signs and symptoms, using 
diagnostic tests as needed to confirm or 
rule out reported symptoms if the 
appellant's subjective report is 
inconsistent with clinical findings.  
Specifically, the examiner should report 
signs and symptoms of intervertebral disc 
syndrome, including persistence of 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of a diseased 
disc, and the frequency and duration of 
periods of relief from any identified 
symptoms.  The examiner should report on 
ranges of motion of the lumbar spine, 
presence or absence of painful motion, 
increase in pain with use, excess 
fatigability with repetitive motion 
beyond that of a nonpathologic 
lumbosacral spine, incoordination, and 
any other related impressions consistent 
with factors described and discussed in 
38 C.F.R. §§ 4.40, 4.45(f), and 4.59.  

2.  Readjudicate the claims at issues.  
If any claim on appeal is not allowed, 
provide the appellant and his 
representative an appropriate 
supplemental statement of the case and 
the opportunity to respond.

The case should be returned to the Board, if in order,  for 
further appellate consideration.  The appellant need take no 
further action until he is notified.  The purpose of this 
REMAND is to obtain additional information.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

